DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election of Group I, claims 1-13, in the reply filed on 6/25/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/25/21.

Relevant Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Fujizu, JP 57039548 A (e.g. See fig. 2 and English abstract disclosing “To increase the bonding strength of a bonding pad in a semiconductor device by forming uneven surface on the bonding pad…”)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 10-11, the limitation “such that the through holes are partially exposing the pads in the via holes respectively” is indefinite in view of Applicant’s fig. 3.  The via holes (45B) are formed in the coating insulating layer (21) above the resin coating (90), so it is unclear how “the pads are in the via holes”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu, US Publication No. 2005/0048759 A1 in view of Chang et al., US Publication No. 2008/0185739 A1.

Hsu teaches:
1. An electronic component built-in wiring board, comprising (see fig. 3 labeled below; also see fig. 2K): 
	a substrate (32) having a cavity (221); 
	an electronic component (23) accommodated in the cavity (221) of the substrate and having a plurality of pads (230) on a surface of the electronic component; 
	a coating insulating layer (second layer of 24) formed on the substrate such that the coating insulating layer is covering the electronic component (23) and has a plurality of via holes (242); 
	a plurality of via conductors (242) formed in the plurality of via holes respectively such that the plurality of via conductors is penetrating through the coating insulating layer; and 
	a resin coating (240 directly on 23; first layer of 24) formed between the electronic component and the coating insulating layer and having a plurality of through holes (242b) such that the through holes are partially exposing the pads (230) in the via holes respectively and…	wherein the plurality of via conductors  is formed in the plurality of via holes (242) and the plurality of through holes (242b) respectively such that the plurality of via conductors is connected to the plurality of pads (230) on the surface of the electronic component.  See Hsu at para. [0001] – [0040]. 

    PNG
    media_image1.png
    386
    749
    media_image1.png
    Greyscale

Regarding claim 1:
	Hsu does not expressly teach “that the resin coating has an adhesion to the electronic component that is stronger than an adhesion of the coating insulating layer to the electronic component”.
	In an analogous art, Chang, in fig. 3-4, teaches roughening the surface of a bonding pad (12) increases the surface area to achieve a stronger bond to an adhesive layer (22), so as to ensure the product reliability and quality.  See Chang at para. [0019].  
Referring to MPEP § 2141, Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103:
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”  KSR, 550 U.S., 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”, 82 USPQ2d at 1396.  

	Chang’s bonding pad (12) is analogous to the pads of the electronic component and the adhesive layer (22) is analogous to the resin layer in the claim.


	Regarding claim 5:
	One of ordinary skill in the art modifying the teachings of Hsu with Chang to roughen the surface of the pads of the electronic component to increase the surface area to achieve a stronger bond to the resin coating, as set forth above in claim 1, would arrive at the limitation:
	(see Hsu fig. 3) “wherein the plurality of pads (230) on the electronic component (23) has surfaces having roughened portions (e.g. roughened bonding pads as taught by Chang) respectively, and the resin coating (240 directly on 23; first layer of 24) is formed such that the plurality of through holes (242b) has opening edge portions formed on uneven shapes of the roughened portions respectively (e.g. because 242b is in direct contact with pads 230)”.

	Regarding claim 6:
	Hsu further teaches:
6. The electronic component built-in wiring board according to claim 1, (see fig. 3, also see fig. 2K) wherein the resin coating (240 directly on 23; first layer of 24) is formed such that the resin coating is formed on the surface and a side surface of the electronic component (23), on an inner surface of the cavity (221), and on a bottom surface of the cavity (221) between the inner surface of the cavity and the side surface of the electronic component (23).

para. [0019].


Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fillion et al., US Patent No. 6,239,980 in view of Chang et al., US Publication No. 2008/0185739 A1.

	Fillion teaches:
1. An electronic component built-in wiring board, comprising (see fig. 3 labeled below; also see figs. 7-8 and 23): 
	a substrate (90) having a cavity (94); 
	an electronic component (96, 98) accommodated in the cavity of the substrate and having a plurality of pads (26, 28, 30, 32) on a surface of the electronic component; 
	a coating insulating layer (e.g. middle layer of dielectric structure with 72) formed on the substrate such that the coating insulating layer is covering the electronic component and has a plurality of via holes (72); 
	a plurality of via conductors (72) formed in the plurality of via holes respectively such that the plurality of via conductors is penetrating through the coating insulating layer; and 
	a resin coating (e.g. bottom layer of dielectric structure with 72) formed between the electronic component (96, 98) and the coating insulating layer e.g. middle layer of dielectric structure with 72) and having a plurality of through holes (e.g. also 72) such that the through holes are partially exposing the pads (26, 28, 30, 32) in the via holes respectively and…	wherein the plurality of via conductors is formed in the plurality of via holes (72) and the plurality of through holes (also 72) respectively such that the plurality of via conductors is col 1-11, ln 1–67, figs. 1-23.


    PNG
    media_image2.png
    581
    892
    media_image2.png
    Greyscale


Regarding claim 1:
	Fillion does not expressly teach “that the resin coating has an adhesion to the electronic component that is stronger than an adhesion of the coating insulating layer to the electronic component”.
	In an analogous art, Chang, in fig. 3-4, teaches roughening the surface of a bonding pad (12) increases the surface area to achieve a stronger bond to an adhesive layer (22), so as to ensure the product reliability and quality.  See Chang at para. [0019].  
Referring to MPEP § 2141, Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103:
KSR, 550 U.S., 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”, 82 USPQ2d at 1396.  

	Chang’s bonding pad (12) is analogous to the pads of the electronic component and the adhesive layer (22) is analogous to the resin layer in the claim.
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Fillion with Chang to roughen the surface of the pads of the electronic component to increase the surface area to achieve a stronger bond to the resin coating, so as to ensure the product reliability and quality.  One of ordinary skill in the art performing this modification would arrive at the limitation “the resin coating has an adhesion to the electronic component that is stronger than an adhesion of the coating insulating layer to the electronic component”, recited in the claim.

	Regarding claim 4:
	Fillion further teaches:
4. The electronic component built-in wiring board according to claim 1, (see fig. 3) wherein the resin coating (e.g. bottom layer of dielectric structure with 72) is formed such that the plurality of through holes (e.g. also 72) has inner edges that are formed flush with inner surfaces of the via holes respectively (e.g. 72 in the middle layer of dielectric structure 72).

	Regarding claim 5:
	One of ordinary skill in the art modifying the teachings of Fillion with Chang to roughen the surface of the pads of the electronic component to increase the surface area to achieve a stronger bond to the resin coating, as set forth above in claim 1, would arrive at the limitation:


	Regarding claim 6:
	Fillion teaches an embodiment in fig. 23 where in the substrate (370) cavity is filled with a molding material (380).  Referring to Fillion’s fig. 3, one of ordinary skill in the art adding a molding material to fill the cavity (94) would form a resin coating that is a laminate of molding material (380)+bottom layer of dielectric structure with (72) and would arrive at the limitation:

6. The electronic component built-in wiring board according to claim 1, wherein the resin coating (e.g. laminate of molding material (380) filling cavity (94) +bottom layer of dielectric structure with (72)) is formed such that the resin coating is formed on the surface and a side surface of the electronic component (96, 98), on an inner surface of the cavity (94), and on a bottom surface of the cavity (94) between the inner surface of the cavity and the side surface of the electronic component (96, 98).

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Fillion with the teachings of Chang because roughening the surface of the bonding pad can “prevent the delamination or peeling phenomena”.  See Chang at para. [0019].



Claims 2-3, 8-9 and 11-12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Chang, as applied to claim 1 above, and further in view of Lee et al., US Patent No. 7,960,272.

Regarding claims 2-3:
	Hsu and Chang teach all the limitations of claim 1 above, and Hsu further teaches wherein the electronic component is a semiconductor component at para. [0022].
	Hsu and Chang are silent “…that has a passivation film comprising a silicon compound and formed between the pads on the surface of the electronic component and wherein the silicon compound of the passivation film is silicon nitride.”.
In an analogous art, Lee teaches:
(see fig. 2) an electronic component (20) that is a semiconductor component that has a passivation film (22) comprising a silicon compound and formed between the pads (26, “In practice, a plurality of metal pads 26 are formed at the topmost layer of the integrated circuit device 110”) on the surface of the electronic component and wherein the silicon compound of the passivation film is silicon nitride.  See Lee at col 4, ln 6–42.
 
Regarding claim 8:
	Hsu and Chang teach the limitations as applied to claim 5 above.

Regarding claim 9:
	Hsu and Chang teach the limitations as applied to claim 6 above.

Regarding claim 11:
	Hsu and Chang teach the limitations as applied to claim 5 above.

Regarding claim 12:
	Hsu and Chang teach the limitations as applied to claim 6 above.

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Hsu with the teachings of Lee because “These metal pads 26 provide a means to mechanically and electrically connect the device 110 to a package or to a circuit board as is well known in the art…The passivation layer 24 preferable comprises a dielectric film and, more preferably, comprises a silicon nitride layer as is well known in the art.”  See Lee at col 4, ln 26–42.


Claims 2-3, 7-10 and 10-12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Fillion in view of Chang, as applied to claim 1 above, and further in view of Lee et al., US Patent No. 7,960,272.

Regarding claims 2-3:
	Fillion and Chang teach all the limitations of claim 1 above, and Fillion further teaches wherein the electronic component is a semiconductor component at col 7, ln 11–17. 
	Fillion and Chang are silent “…that has a passivation film comprising a silicon compound and formed between the pads on the surface of the electronic component and wherein the silicon compound of the passivation film is silicon nitride.”.
In an analogous art, Lee teaches:
(see fig. 2) an electronic component (20) that is a semiconductor component that has a passivation film (22) comprising a silicon compound and formed between the pads (26, “In practice, a plurality of metal pads 26 are formed at the topmost layer of the integrated circuit col 4, ln 6–42.
 
Regarding claim 7:
	Fillion and Chang teach the limitations as applied to claim 4 above.

Regarding claim 8:
	Fillion and Chang teach the limitations as applied to claim 5 above.

Regarding claim 9:
	Fillion and Chang teach the limitations as applied to claim 6 above.

Regarding claim 10:
	Fillion and Chang teach the limitations as applied to claim 4 above.

Regarding claim 11:
	Fillion and Chang teach the limitations as applied to claim 5 above.

Regarding claim 12:
	Fillion and Chang teach the limitations as applied to claim 6 above.

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Fillion with the teachings of Lee because “These metal pads 26 provide a means to mechanically and electrically connect the device 110 to a package or to a circuit board as is well known in the art…The passivation layer col 4, ln 26–42.


Claims 1 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu, US Publication No. 2005/0048759 A1 in view of Chang et al., US Publication No. 2008/0185739 A1.
In an alternative interpretation of fig. 3, Hsu teaches:

limitations from claims 1 and 13. An electronic component built-in wiring board, comprising (see fig. 3): 
	a substrate (32) having a cavity (221); 
	an electronic component (23) accommodated in the cavity (221) of the substrate and having a plurality of pads (230) on a surface of the electronic component; 
	a coating insulating layer (e.g. This can be achieved by one of ordinary skill in the art forming layer 240 as a plurality of layers.  The coating insulating layer is an upper layer in the plurality of layers 240.) formed on the substrate such that the coating insulating layer is covering the electronic component (23) and has a plurality of via holes (242b); 
	a plurality of via conductors formed in the plurality of via holes (242b) respectively such that the plurality of via conductors is penetrating through the coating insulating layer; and 
	a resin coating (e.g. This can be achieved by one of ordinary skill in the art forming layer 240 as a plurality of layers.  The resin coating is a lower layer in the plurality of layers 240.) formed between the electronic component and the coating insulating layer and having a plurality of through holes (242b) such that the through holes are partially exposing the pads (230) in the via holes respectively and…	

	wherein the coating insulating layer (e.g. The coating insulating layer is an upper layer in the plurality of layers 240.)  comprises resin and is formed such that the resin of the coating insulating layer is filling a space between an inner surface of the cavity (221) and the electronic component (23) accommodated in the cavity.  See Hsu at para. [0001] – [0040]. 

Regarding claims 1 and 13:
	It would have been obvious to one having ordinary skill in the art to from Hsu’s layer (240) as a plurality of layers corresponding to coating layer and resin layer filling a space between an inner surface of the cavity and the electronic component, since duplication of essential working parts of a device involve only routine skill in the art. See MPEP 2144.04, Legal Precedent as Source of Supporting Rationale, VI.  Reversal, Duplication, or Rearrangement of Parts.
	Furthermore, Hsu does not expressly teach “that the resin coating has an adhesion to the electronic component that is stronger than an adhesion of the coating insulating layer to the electronic component”.
	In an analogous art, Chang, in fig. 3-4, teaches roughening the surface of a bonding pad (12) increases the surface area to achieve a stronger bond to an adhesive layer (22), so as to ensure the product reliability and quality.  See Chang at para. [0019].  
Referring to MPEP § 2141, Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103:
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”  KSR, 550 U.S., 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  82 USPQ2d at 1396.  

	Chang’s bonding pad (12) is analogous to the pads of the electronic component and the adhesive layer (22) is analogous to the resin layer in the claim.
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Hsu with Chang to roughen the surface of the pads of the electronic component to increase the surface area to achieve a stronger bond to the resin coating, so as to ensure the product reliability and quality.  One of ordinary skill in the art performing this modification would arrive at the limitation “the resin coating has an adhesion to the electronic component that is stronger than an adhesion of the coating insulating layer to the electronic component”, recited in the claim.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Hsu with the teachings of Chang because roughening the surface of the bonding pad can “prevent the delamination or peeling phenomena”.  See Chang at para. [0019].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
13 September 2021